SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS - AMBEV S.A. Interim Consolidated Balance Sheets As of September 30, 2015 and December 31, 2014 (Expressed in thousands of Brazilian Reais) Assets Note 09/30/2015 12/31/2014 Cash and cash equivalents 9,680,857 9,722,067 Investment securities 5 718,737 712,958 Derivative financial instruments 20 2,784,480 882,508 Trade receivable 3,547,086 3,132,222 Inventories 6 4,521,418 3,411,284 Taxes and social contribution receivable 1,290,410 1,581,908 Other assets 1,292,365 1,285,474 Current assets 23,835,353 20,728,421 Investment securities 5 226,314 67,966 Derivative financial instruments 20 44,511 5,453 Taxes and social contribution receivable 1,281,569 1,161,193 Deferred tax assets 7 5,499,439 1,392,500 Other assets 2,025,925 1,736,538 Employee benefits 12,822 12,822 Investments in associates 137,508 40,448 Property, plant and equipment 8 18,624,461 15,740,058 Intangible assets 5,057,876 3,754,860 Goodwill 9 31,297,395 27,502,944 Non-current assets 64,207,820 51,414,782 Total assets 88,043,173 72,143,203 Interim Consolidated Balance Sheets (continued) As of September 30, 2015 and December 31, 2014 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 09/30/2015 12/31/2014 Trade payables 9,842,031 8,941,434 Derivative financial instruments 20 6,532,295 1,909,186 Interest-bearing loans and borrowings 10 997,327 988,056 Bank overdrafts 191,074 99,089 Wages and salaries 990,927 598,360 Dividends and interest on shareholder´s equity payable 649,515 2,435,350 Income tax and social contribution payable 1,154,227 640,413 Taxes and contributions payable 2,084,030 2,903,276 Other liabilities 5,492,395 3,170,385 Provisions 11 121,929 139,234 Current liabilities 28,055,750 21,824,783 Trade payables 112,351 73,927 Derivative financial instruments 20 254,082 29,854 Interest-bearing loans and borrowings 10 1,988,194 1,634,567 Deferred tax liabilities 7 2,704,540 1,737,631 Taxes and contributions payable 751,774 610,903 Others liabilities 905,464 286,683 Provisions 11 687,220 543,220 Employee benefits 2,281,075 1,756,966 Non-current liabilities 9,684,700 6,673,751 Total liabilities 37,740,450 28,498,534 Equity 12 Issued capital 57,614,140 57,582,349 Reserves 57,206,681 59,907,214 Carrying value adjustments (69,950,212) (75,267,969) Retained earnings 3,404,144 - Equity attributable to equity holders of Ambev 48,274,753 42,221,594 Non-controlling interests 2,027,970 1,423,075 Total Equity 50,302,723 43,644,669 Total equity and liabilities 88,043,173 72,143,203 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the nine and three-month periods ended September 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Net sales 14 31,423,915 25,846,901 10,745,120 8,624,396 Cost of sales (11,132,371) (9,004,740) (3,743,913) (2,955,760) Gross profit Distribution expenses (4,083,237) (3,472,257) (1,384,531) (1,172,013) Sales and marketing expenses (3,816,590) (3,350,273) (1,229,238) (987,862) Administrative expenses (1,628,004) (1,192,573) (569,504) (394,205) Other operating income (expenses), net 15 1,235,265 966,050 420,257 387,959 Income from operations before exceptional items Non-recurring items 16 (266,331) (25,841) (19,639) (12,135) Income from operations Finance cost 17 (1,997,115) (1,716,435) (632,920) (566,176) Finance income 17 835,795 828,521 316,283 345,085 Net finance result Share of results of associates 4,719 13,213 (274) 3,043 Income before income tax Income tax expense 18 (1,955,421) (1,189,615) (834,700) (381,788) Net income Attributable to: Equity holders of Ambev 8,270,051 7,527,119 2,950,732 2,813,598 Non-controlling interests 350,574 175,832 116,209 76,946 Basic earnings per share – common – R$ 0.53 0.48 0.19 0.18 Diluted earnings per share– common – R$ 0.52 0.48 0.19 0.18 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the nine and three-month periods ended September 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Net income Items that will not be reclassified to profit or loss: Full recognition of actuarial gains/(losses) 2,023 3,463 687 15,532 Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses)) Investment hedge (2,242,575) (67,178) (1,860,848) (279,381) Investment hedge - put option on subsidiary (1,063,741) (57,620) (731,501) (270,316) Gains/(losses) on translation of other foreign operations 8,351,729 (129,960) 6,140,085 1,654,147 Gains/(losses) on translation of foreign operations Cash flow hedge - gains/(losses) Recognized in Equity (Hedge reserve) 1,606,018 213,646 1,072,145 271,058 Removed from Equity (Hedge reserve) and included in profit or loss (872,608) (251,405) (521,104) (73,990) Total cash flow hedge Other comprehensive income Total comprehensive income Attributable to: Equity holders of Ambev 13,574,683 7,212,523 6,742,658 3,927,687 Non-controlling interest 826,788 201,374 423,747 279,907 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity For the Nine-month periods ended September 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity As of January 1, 2015 - Net income - - - 8,270,051 - 8,270,051 350,574 8,620,625 Comprehensive income: Gains on translation of foreign operations - 4,568,951 4,568,951 476,462 5,045,413 Cash flow hedges - 733,644 733,644 (234) 733,410 Actuarial gain / (losses) - 2,037 2,037 (14) 2,023 Total Comprehensive income - - - Capital increase 31,791 (22,685) - - - 9,106 - 9,106 Participation gain / (losses) - 13,125 13,125 (8,397) 4,728 Dividends distributed - - - (2,352,390) - (2,352,390) (213,496) (2,565,886) Interest on shareholder´s equity - - (1,979,854) (2,513,517) - (4,493,371) - (4,493,371) Acquired shares and result on treasury shares - (835,061) - - - (835,061) - (835,061) Share-based payment - 137,067 - - - 137,067 - 137,067 As of September 30, 2015 Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity As of January 1, 2014 - Net income - - - 7,527,119 - 7,527,119 175,832 7,702,951 Comprehensive income: Gains/(losses) on translation of foreign operations - (280,331) (280,331) 25,573 (254,758) Cash flow hedges - (37,427) (37,427) (332) (37,759) Actuarial gain / (losses) - 3,162 3,162 301 3,463 Total Comprehensive income - - - Prior year adjustment (i) - - - (24,094) 89,367 65,273 - 65,273 Capital increase 508,049 (358,216) - - - 149,833 - 149,833 Amount paid ABI - Bucanero - (505,332) (505,332) (10,549) (515,881) Dividends distributed - - (1,591,164) (2,038,162) - (3,629,326) (194,300) (3,823,626) Interest on shareholder´s equity distributed - - (2,412,165) (1,569,242) - (3,981,407) - (3,981,407) Acquired shares and result on treasury shares - (18,418) - - - (18,418) - (18,418) Share-based payment - 109,734 - - - 109,734 - 109,734 As of September 30, 2014 (i) The Company accounted for its distributors in Canada joint ventures under the proportionately consolidated methods. IFRS 11(R), which was adopted by the Company, requires accounting for such joint ventures under the equity method of accounting. The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the nine and three-month periods ended September 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Net income 8,620,625 7,702,951 3,066,941 2,890,544 Depreciation, amortization and impairment 2,189,321 1,681,588 753,872 593,831 Impairment losses on receivables, inventories and other receivables 78,549 79,467 6,196 45,465 Additions in provisions and employee benefits 377,449 85,694 53,125 4,866 Net finance result 17 1,161,320 887,914 316,637 221,091 Loss/(gain) on sale of property, plant and equipment and intangible assets 929 4,911 (14,477) (1,565) Gain on sale of operations in subsidiaries (23,461) - 384 - Equity-settled share-based payment expense 19 141,115 116,163 53,061 35,508 Income tax expense 18 1,955,421 1,189,615 834,700 381,788 Share of results of associates (4,719) (13,213) 274 (3,043) Other non-cash items included in the profit (725,967) (296,394) (383,670) (105,587) Cash flow from operating activities before changes in working capital and use of provisions Decrease/(increase) in trade and other receivables 414,773 (67,390) 210,515 (32,071) Decrease/(increase) in inventories (567,390) (373,143) (47,260) 33,146 Increase/(decrease) in provisions, trade payables and other payables 711,475 (1,233,385) 1,317,017 77,992 Cash generated from operations Interest paid and interest received 274,171 (240,080) 12,341 (111,306) Dividends received 17,694 67,105 5,238 23,291 Income tax and social contribution paid (2,028,275) (2,467,977) (696,170) (1,119,705) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 38,539 77,546 21,387 18,441 Proceeds from sale of operations in subsidiaries 88,500 - 423 - Acquisition of property, plant and equipment and intangible assets (3,191,337) (3,216,627) (1,284,719) (1,220,234) Acquisition of subsidiaries, net of cash acquired (263,944) (9,124) (19,900) (9,124) Acquisition of other investments (109,194) - - - Investment in short term debt securities and net proceeds/(acquisition) of debt securities (180,650) (260,713) (89,880) (162,048) Net proceeds/(acquisition) of other assets 1,878 28,887 112 24,150 Cash flow from investing activities Capital increase 12 9,873 149,852 - 17,752 Repurchase of treasury shares (838,143) (23,698) (383,477) (10,725) Proceeds from borrowings 4,397,407 491,083 496,536 23,739 Repayment of borrowings (5,243,513) (1,331,818) (252,655) (253,464) Cash net of finance costs other than interests 114,118 (511,027) 540,244 267,577 Payment of finance lease liabilities (5,380) (1,221) (3,996) (399) Dividends paid (9,067,129) (8,540,854) (2,477,564) (2,548,893) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents less bank overdrafts at beginning of year (i) Effect of exchange rate fluctuations Cash and cash equivalents less bank overdrafts at end of year (i) (i) Net of bank overdrafts. The accompanying notes are an integral part of the interim consolidated financial statements. Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting practices 4. Use of estimates and judgments 5. Investment securities 6. Inventories 7. Deferred income tax and social contribution 8. Property, plant and equipment 9. Goodwill 10. Interest-bearing loans and borrowings 11. Provisions 12. Changes in equity 13. Segment reporting 14. Net Sales 15. Other operating income/(expenses) 16. Non-recurring items 17. Finance cost and income 18. Income tax and social contribution 19. Share-based payments 20. Financial instruments and risks 21. Collateral and contractual commitments, advances from customers and other 22. Contingencies 23. Non-cash items 24. Related parties 25. Events after the reporting period 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The Company’s shares and ADRs (American Depositary Receipts) are listed on the Stock Exchange and Mercantile & Futures Exchange (BM&F BOVESPA S.A.) as “ABEV3” and on the New York Stock Exchange (NYSE) as “ABEV”. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”) and AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser-Busch InBev N.V/S.A. (“ABI”), and the Fundação Antonio e Helena Zerrener Instituição Nacional de Beneficência (“Fundação Zerrener”). The interim consolidated financial statements were approved by the Board of Directors on October 28, 2015. (b) Major events in 2014 and 2015 There were no significant events for the nine-month period ended September 30, 2015. On January 2, 2014, BSA Bebidas Ltda. was merged with and into Ambev Brasil Bebidas S.A. and, immediately after, the upstream mergers of Old Ambev and Ambev Brasil Bebidas S.A. with and into Ambev S.A. was approved by the shareholders of each company in Extraordinary General Meeting (EGM) held on such date. As a result, Ambev S.A. received Old Ambev and Ambev Brasil Bebidas S.A.’s assets, rights and liabilities for their carrying amounts. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. On October 1, 2014, Londrina Bebidas Ltda. (“Londrina Beverages”) was merged with and into Ambev S.A. in Extraordinary General Meeting (“EGM”) held on such date. As a result, the Company received Londrina Beverages’s assets, rights and liabilities for their carrying amounts. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. The net assets incorporated by the Company are as follow: Companhia de Bebidas das Américas S.A. Ambev Brasil Bebidas S.A. BSA Bebidas Ltda. Londrina Bebidas Ltda. 01/01/2014 01/01/2014 01/01/2014 10/01/2014 Assets Current assets 11,027,626 1,133,510 61,324 519,648 Non-current assets 47,220,178 4,906,087 2,700 737,698 Total assets Liabilities Current liabilities 10,258,087 3,059,124 24,737 304,087 Non-current liabilities 12,630,565 912,667 5,755 578,775 Total liabilities Net assets On January, 2014, Ambev Luxembourg, a wholly-owned subsidiary of the Company, acquired ABI’s equity interest in Cerbuco Brewing Inc, (“Cerbuco”),who owns interest in Bucanero S.A. (“Bucanero”), leader company in the Cuban beer business. The company accounted for its acquisition in Cerbuco as a common control transfer and reflected retrospectively the consolidation of the subsidiary at ABI’s carrying value. The difference between the amount paid and ABI’s net assets acquired is accounted in equity. On March 1, 2014, ABI and the Company entered, through its subsidiaries, into licensing agreements by which the Company's subsidiaries related to Canada’s operations acquired the exclusive rights to import, sell, distribute and market Corona branded products and related brands, including but not limited to Corona Extra , Corona Light , Coronita , Pacifico and Negra Modelo as well as the exclusive license to use the brands related to these products in Canada. The Company recorded an intangible asset with definite useful life in the amount of R$150,899 in exchange for consideration transferred. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2014. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Non-recurring items (Note 8); (c) Payroll and related benefits (Note 9); (d) Additional information on operating expenses by nature (Note 10); (e) Intangible assets (Note 15); (f) Trade receivables (Note 19); (g) Cash and cash equivalents (Note 20); (h) Interest-bearing loans and borrowings (Note 22); (i) Employee benefits (Note 23); (j) Trade payables (Note 25); (k) Operating leases (Note 28); (l) Contingencies (Note 30); (m) Group Companies (Note 32); (n) Insurance (Note 33). 3. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES There were no significant changes in accounting practices and calculation methods used for the financial statements as of September 30, 2015 in relation to those presented in the financial statements for the year ended December 31, 2014. (a) Basis of preparation and measurement The interim consolidated financial statements are presented in thousands of Brazilian Reais (“R$”), unless otherwise indicated, rounded to the nearest thousand indicated. Depending on the applicable IFRS requirement, the measurement basis used in preparing the interim consolidated financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between acquisition cost and another measurement basis (e.g., systematic re-measurement), the cost of acquisition approach is applied. (b) Recently issued IFRS The reporting standards below were published and are mandatory for future annual reporting periods . There were no early adoption of standards and amendments to standards by the Company. IFRS 9 Financial Instruments: The IFRS 9, which will replace IAS 39, introduces new requirements for classification, measurement and write-off of financial assets and liabilities. In this new standard the basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial instruments. Also introduces a new hedge accounting model and impairment test for financial instruments. IASB issued IFRS 9, which will be effective for annual periods beginning on or after January 1, 2018, with early adoption permitted. IFRS 15 Revenue from Contracts with Customers: IFRS 15 requires revenue recognition to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the company expects to be entitled in exchange for those goods or services. IASB issued IFRS 15, which will be effective for annual periods beginning on or after January 1, 2017, with earlier adoption permitted. Other standards, interpretations and amendments to standards Other new standards, amendments and interpretations mandatory to the financial statements for annual periods beginning after January 1, 2015 were not listed above because of either their non-applicability to or their immateriality to Ambev S.A.’s consolidated financial statements. 4. USE OF ESTIMATES AND JUDGMENTS The preparation of financial statements in conformity with IFRS requires Management to make judgments, estimates and assumptions that affect the application of accounting practices and the reported amounts of assets and liabilities, income and expenses. The estimates and associated assumptions are based on past experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for decision making regarding the judgments about carrying amounts of assets and liabilities that are not readily evident from other sources. Actual results may differ from these estimates. The estimates and assumptions are reviewed on a regular basis. Changes in accounting estimates may affect the period in which they are realized, or future periods. Although each of its significant accounting practices reflects judgments, assessments or estimates, the Company believes that the following accounting policies reflect the most critical judgments, estimates and assumptions that are important to its business operations and the understanding of its results: (i) predecessor basis of accounting; (ii) business combinations; (iii) impairment; (iv) provisions; (v) share-based payments; (vi) employee benefits; (vii) current and deferred tax; (viii) joint arrangements; (ix) measurement of financial instruments, including derivatives. The fair values of acquired identifiable intangibles are based on an assessment of future cash flows. Impairment analyses of goodwill and indefinite-lived intangible assets are performed at least annually and whenever a triggering event occurs, in order to determine whether the carrying value exceeds the recoverable amount. These calculations are based on estimates of future cash flows. The Company uses its judgment to select a variety of methods including the discounted cash flow method and option valuation models and makes assumptions about the fair value of financial instruments that are mainly based on market conditions existing at each balance sheet date. Actuarial assumptions are established to anticipate future events and are used in calculating pension and other long-term employee benefit expense and liability. These factors include assumptions with respect to interest rates, rates of increase in health care costs, rates of future compensation increases, turnover rates, and life expectancy. The Company is subject to income taxin numerous jurisdictions. Significant judgment is required in determining the worldwide provision for income tax. There are some transactions and calculations for which the ultimate tax determination is uncertain. Some subsidiaries within the group are involved in tax audits and local inquiries usually in relation to prior years. These audits are ongoing in various jurisdictions at the balance sheet date and, by their nature, these can take considerable time until its conclusion. In assessing the amount of any income tax provisions to be recognized in the financial statements, estimation is made of the expected successful settlement of these matters, Estimates of interest and penalties on tax liabilities are also recorded. Where the final outcome of these matters is different from the amounts that were initially recorded, such differences will impact the current and deferred income tax assets and liabilities in the income statement of the period such determination is made. 5. INVESTMENT SECURITIES 09/30/2015 12/31/2014 Financial asset at fair value through profit or loss-held for trading 718,737 712,958 Current investments Debt held-to-maturity 226,314 67,966 Non-current investments Total 6. INVENTORIES 09/30/2015 12/31/2014 Finished goods 1,819,711 1,109,555 Work in progress 344,859 243,320 Raw material 1,642,936 1,578,458 Consumables 70,033 45,177 Spare parts and other 451,988 356,821 Prepayments 312,455 147,277 Impairment losses (120,564) (69,324) Losses on inventories recognized in the income statement amounted to R$14,047 in the period of nine-months ended in September 30, 2015 (R$27,992 in the period of nine-months ended in September 30, 2014). 7. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the interim consolidated financial statement of assets and liabilities. The rates of these taxes in Brazil, currently set for the determination of deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, where the Company operates, applied rates, are as follow: Central America and the Caribbean from 23% to 31% Latin America from 14% to 35% Canada 26% Deferred tax assets are recognized to the extent that it is probable that future taxable profit will be available to be used to offset temporary differences / loss carry forwards based on projections of future results prepared and based on internal assumptions and future economic scenarios which may therefore change. The amount of deferred income tax and social contribution by type of temporary difference is detailed as follows: 09/30/2015 12/31/2014 Assets Liabilities Net Assets Liabilities Net Investment securities 9,058 - 9,058 8,852 - 8,852 Trade receivable 39,059 - 39,059 39,603 - 39,603 Derivatives 55,028 (20,267) 34,761 48,165 (13,905) 34,260 Inventories 181,558 (66,924) 114,634 223,048 (4,974) 218,074 Loss carryforwards 2,352,864 - 2,352,864 522,385 - 522,385 Employee benefits 618,737 - 618,737 494,662 - 494,662 Property, plant and equipment - (732,606) (732,606) - (674,874) (674,874) Intangible assets 6,137 (846,306) (840,169) 5,111 (625,219) (620,108) Trade payables 2,372,778 (349,749) 2,023,029 220,276 (303,585) (83,309) Interest-bearing loans and borrowings - (700) (700) - (499) (499) Provisions 344,034 (32,827) 311,207 238,937 (31,032) 207,905 Interest on capital 570,744 - 570,744 506,191 - 506,191 Profits from abroad companies - (511,661) (511,661) - (198,183) (198,183) Tax on overseas companies - (1,063,961) (1,063,961) - (680,307) (680,307) Other items - (130,097) (130,097) - (119,783) (119,783) Gross deferred tax assets / (liabilities) Netting by taxable entity (1,050,558) 1,050,558 - (914,730) 914,730 - Net deferred tax assets / (liabilities) The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and are expected to be realized in the same period. Deferred income tax and social contributions based on tax losses and negative bases of social contribution and temporary deductible differences in Brazil are not subject to expiration date. As of September 30, 2015 the deferred taxes assets/liabilities have the following expected utilization/settlement by temporary difference: 09/30/2015 12/31/2014 Deferred taxes not related to tax losses to be recovered within 12 months to be recovered beyond 12 months to be recovered within 12 months to be recovered beyond 12 months Property, plant and equipment - (732,606) - (674,874) Intangible assets - (840,169) - (620,108) Inventories 11,499 103,135 (51,416) 269,490 Investment securities - 9,058 - 8,852 Trade receivable and other receivable 20,315 18,744 - 39,603 Interest-bearing loans and borrowings - (700) - (499) Employee benefits 64,648 554,089 35,764 458,898 Provisions 69,960 241,247 63,503 144,402 Derivatives - 34,761 - 34,260 Interest on capital 570,744 - 506,191 - Other items - (130,097) - (119,783) Tax on overseas companies - (1,063,961) - (680,307) Profits from abroad companies (476,357) (35,304) - (198,183) Trade payables and other payable - 2,023,029 - (83,309) Total Deferred tax related to tax losses 09/30/2015 12/31/2014 2015 1,979,692 32,086 2016 25,239 24,899 2017 54,886 8,713 Beyond 2018 (i) 293,047 456,687 Total (i) There is no expected realization that exceeds the period of 10 years. As of September 30, 2015, deferred tax assets in the amount of R$780,573 (R$425,680 as of December 31, 2014) related to tax losses from previous periods and temporary differencesof subsidiaries abroad were not recorded as the realization is not probable. The expiration term of these assets is five years on average and the tax losses carried forward in relation to them are equivalent to R$4,053,021 in September 30, 2015 (R$2,119,277 in December 31, 2014). The net change in deferred income tax and social contribution is detailed as follows: At December 31, 2014 Investment hedge 719.912 Investment hedge - put option on subsidiary 548.585 Cash flow hedge - gains/(losses) 316.283 Gains/(losses) on translation of other foreign operations 1.671.881 Recognized in other comprehensive income 3.256.661 Recognized in income statement Changes directly in balance sheet 8.877 Recognized in the investment group: Others 8.877 Balance at September 30, 2015 2.794.899 8. PROPERTY, PLANT AND EQUIPMENT 09/30/2015 12/31/2014 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year Foreign exchange effects 702,191 2,056,160 483,222 159,723 3,401,296 286,472 Acquisitions through business combinations 8,119 19,324 9,030 385 36,858 - Sales through business combinations (10,497) (111,354) (24,018) - (145,869) - Acquisitions 8,457 833,190 123,005 2,292,283 3,256,935 4,143,717 Disposals (1,294) (466,589) (77,298) (375) (545,556) (920,499) Transfer to other asset categories 427,891 1,147,243 602,755 (2,261,622) (83,733) 5,295 Others - - - (109) (109) (304,952) Balance at end Depreciation and Impairment Balance at end of previous year - Foreign exchange effects (166,268) (1,181,702) (291,085) - (1,639,055) (170,565) Acquisitions through business combinations (24) (120) (805) - (949) - Sales through business combinations 3,386 75,148 13,027 - 91,561 - Depreciation (170,417) (1,388,961) (387,614) - (1,946,992) (2,113,134) Impairment losses (368) (68,998) (2,833) - (72,199) (101,833) Disposals 1,178 432,381 73,266 - 506,825 803,002 Transfer to other asset categories (7,607) 89,351 (59,043) - 22,701 (61,603) Others - 2,689 - - 2,689 168,597 Balance at end - Carrying amount: December 31, 2014 September 30, 2015 Leases, capitalized interests and fixed assets pledged as collateral are not material. 9. GOODWILL 09/30/2015 12/31/2014 Balance at end of previous year Foreign exchange effects 3,606,465 486,373 Acquisition of subsidiaries (i) 187,986 - Others - (7,172) Balance at the end of year (i) This amount represents the acquisition of the Colombians companies Bogota Beer Company SAS (“BBC”) and Cerveceria BBC SAS (“Cerveceria BBC”) by wholly-owned subsidiary of the Company CRBS S.A The carrying amount of goodwill was allocated to the different cash-generating units as follows : Functional Currency 09/30/2015 12/31/2014 LAN: Brazil BRL 17,381,076 17,364,875 Goodwill BRL 102,623,709 102,607,508 Non-controlling transactions BRL (85,242,633) (85,242,633) Dominican Republic DOP 3,881,017 2,650,548 Cuba (i) USD 4,430 2,962 LAS: Argentina ARS 1,062,440 782,347 Bolivia BOB 1,405,307 940,684 Chile CLP 49,316 38,236 Colombia COP 170,120 - Ecuador USD 6,110 4,340 Paraguay PYG 941,483 763,096 Peru PEN 68,466 49,625 Uruguay UYU 202,297 161,651 NA: Canada Operational CAD 6,125,333 4,744,580 (i) The functional currency of Cuba, the Cuban convertible peso (CUC), has a fixed parity with the dollar (USD) at balance sheet date. Impairment testing Goodwill allocated to each cash-generating unit (CGU) must be tested for impairment to check the need for reduction to its recoverable amount. The test consists of comparing the CGU carrying amount (including the goodwill) with its recoverable amount and must be made at least annually or whenever that there is an indication of impairment. The impairment test will be performed during the last quarter of the current year. 10. INTEREST-BEARING LOANS AND BORROWINGS 09/30/2015 12/31/2014 Secured bank loans 266,173 261,628 Unsecured bank loans 676,447 670,942 Other unsecured loans 54,111 53,432 Financial leasing 596 2,054 Current liabilities Secured bank loans 791,789 456,109 Unsecured bank loans 722,986 731,147 Bond issues 274,187 281,572 Other unsecured loans 165,558 145,755 Financial leasing 33,674 19,984 Non-current liabilities Additional information regarding the exposure of the Company to the risks of interest rate and foreign currency are disclosed on Note 20. The Company's debt was structured in a manner to avoid significant concentration of maturities in each year and tied to different interest rates. Contract clauses (covenants) The Company's loans have equal rights to payment without subordination clauses. Except for the credit lines due to FINAME contracted by the Company with BNDES, in which collateral was provided on assets acquired with the credit granted which serve as collateral; other loans and financing contracted by the Company provide only guarantees as collateral of other companies of the group. The loan contracts contain financial covenants. As of September 30, 2015 and December 31, 2014, the Company was in compliance with all its contractual obligations for its loans and financings. 11. PROVISIONS (a) Provision changes Balance as of December 31, 2014 Effect of changes in foreign exchange rates Additions Provisions used and reversed Balance as of September 30, 2015 Restructuring - Lawsuits tax, labor, civil and others Civil 23,676 2,739 251,155 (246,924) 30,646 Taxes on sales 177,772 126 64,228 (33,774) 208,352 Income tax 180,024 14,732 23,139 (25,689) 192,206 Labor 164,251 12,269 129,208 (118,134) 187,594 Others 129,754 36,434 42,768 (25,460) 183,496 Total contingencies Total provisions (b) Expectation of disbursement Balance as of September 30, 2015 1 year or less 1-2 years 2-5 years Over 5 years Restructuring - - Lawsuits tax, labor, civil and others Civil 30,646 3,948 23,142 3,115 441 Taxes on sales 208,352 36,356 123,387 5,681 42,928 Income tax 192,206 22,441 29,119 140,646 - Labor 187,594 29,573 77,608 64,501 15,912 Others 183,496 23,461 95,077 51,864 13,094 Total contingencies Total provisions The expected settlement of provisions was based on management’s best estimate at the interim consolidated financial statements date. Main lawsuits with probable likelihood of loss: (a) Sales taxes In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and Cofins taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. (b) Labor The Company and its subsidiaries are involved in labor proceedings with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. (c) Antitrust law Brazilian system On 22 July 2009, CADE, the Brazilian antitrust authority issued its ruling in an Administrative Proceeding, which was initiated in 2004 with the purpose, to investigate Ambev’s conduct in the market, in particular its customer loyalty program known as "Tô Contigo," which was similar to airline frequent flyer and other mileage programs. After the administrative investigation, CADE issued a ruling that, among other things, imposed a fine in the amount of R$ 353 million Brazilian real (R$ 524 million asof 31 December 2014, reflecting accrued interests). Ambev challenged the decision before the federal courts, which ordered the suspension of the fine and other parts of the decision upon the pledging of a collateral. According to the assessment of Ambev and its legal advisors, the likelihood of loss was possible, and therefore Ambev had not recorded any reserve in prior periods. In the second quarter of2015, CADE and Ambev reached a judicial settlement to definitely close the lawsuit relating to the decision issued by CADE in the Administrative Proceeding.With this settlement, Ambev agreed to pay a fine in the amount of R$ 229 million Brazilian real, which was recorded in the quarter ended June 30 th , 2015. Such amount will be paid in six installments: the first installment corresponds to thirty percent (30%) of the total amount of the fine, to be paid after 15 days of the homologation of the settlement, which occurred on August 8, 2015, the other installments shall be paidin the first workday of each year, starting in 2017. In the third quarter of 2015 the Company reclassified the administrative process to the heading Other liabilities, due to the homologation of the agreement. (d) Other lawsuits The Company is involved in several lawsuits brought by former distributors which are mainly claiming damages resulting from the termination of their contracts. The processes with possible likelihood of loss are disclosed in Note 22. 12. CHANGES IN EQUITY (a) Capital stock 09/30/2015 09/30/2014 Thousands of common shares Amount Thousands of common shares Amount Beginning balance as per statutory books Share Issued 4.996 31.791 35.228 508.049 (b) Capital reserves Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total As of January 1, 2015 Capital increase (13,757) - - (8,928) (22,685) Acquire shares and result on treasury shares (835,061) - - - (835,061) Share-based payments - - - 137,067 137,067 As of September 30, 2015 Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total As of January 1, 2014 Share-based payments (28,517) - (311,825) (17,874) (358,216) Acquire shares and result on treasury shares (18,418) - - - (18,418) Share-based payments - - - 109,734 109,734 As of September 30, 2014 (b.1) Treasury shares The treasury shares comprise own issued shares reacquired by the Company and the result on treasury shares that refers to gains and losses related to share-based payments transactions, auction and others. The changes in treasury shares are as follows: Acquisitions/disposals Result on Treasury Shares Total Treasury Shares Thousands of shares Thousands of Brazilian Real Thousands of shares Thousands of Brazilian Real Beginning balance Changes during the year 37,347 (710,265) (138,553) (848,818) At the end of the year (b.2) Share premium The share premium refers to the difference between subscription prices that the shareholders paid for such shares and its nominal value. Since this is a capital reserve, it can only be used to increase capital, offset losses, redeem, reimburse or repurchase shares. (b.3) Share-based payment There are different share-based payment programs and stock option plans which allow the senior management acquires shares of the Company. The share-based payment reserve recorded a charge of R$ 141,115 as of September 30, 2015 (R$116,161 as of September 30, 2014) (Note 19). (c) Net income reserve Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and proposed dividends Total As of January 1, 2015 Interest on shareholder´s equity (471,483) - - (1,508,371) (1,979,854) As of September 30, 2015 - Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and proposed dividends Total As of January 1, 2014 Dividends distributed (939,957) - - (651,207) (1,591,164) Interest on shareholder´s equity distributed - - - (2,412,165) (2,412,165) As of September 30, 2014 - (c.1) Investments reserve From net income after deductions applicable, will be aimed no more than 60% (sixty per cent) to investment reserve in order to support future investments. (c.2) Statutory reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which cannot exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (c.3) Tax incentives The Company has tax incentives framed in certain state and federal industrial development programs in the form of financing, deferred payment of taxes or partial reductions of the amount due. These state programs aim to promote the expansion of employment generation, regional decentralization, complement and diversify the industrial base of the States. In these states, the grace periods, enjoyment and reductions are permitted under the tax law. The portion of the expected income for the period relating to tax incentives, which will be used for the net income reserve at the close of the period ended December 31, 2015, and are therefore not available as a basis for distribution of dividends, is composed of: 09/30/2015 09/30/2014 ICMS (Brazilian State value added) 871,566 766,611 Income tax 149,811 33,444 (c.4) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible, in accordance with the applicable law and, when distributed, may be considered part of the minimum mandatory dividends. As determined by its By-laws, the Company is required to distribute to its shareholders, as a minimum mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 40% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev S.A.’s financial situation. The minimum mandatory dividend includes amounts paid as interest on shareholders’ equity. Events during nine-month period ended September 30, 2015: Event Approval Type Payment date Year Type of share Amount per share Total amount (R$ thousand) Board of Directors Meeting 12/31/2014 Interest on shareholder´s equity 01/30/2015 2014 ON 0.0960 1,508,371 Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2014 ON 0.0300 471,483 (i) Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2015 ON 0.0600 942,966 Board of Directors Meeting 05/13/2015 Interest on shareholder´s equity 06/29/2015 2015 ON 0.1000 1,570,551 Board of Directors Meeting 08/28/2015 Dividends 09/28/2015 2015 ON 0.1500 2,352,390 (i) These interest on shareholder’s equity refer to the total amount approved for distribution in the period and were deducted of Investments Reserve. Events during nine-month period ended September 30, 2014: Event Approval Type Payment date Year Type of share Amount per share Total amount (R$ thousand) Board of Directors Meeting 01/06/2014 Interest on shareholder´s equity 01/23/2014 2013 ON 0.1540 2,412,165 Board of Directors Meeting 01/06/2014 Dividends 01/23/2014 2013 ON 0.1000 1,566,341 Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 Not applicable ON 0.0600 939,957 (i) Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 2014 ON 0.0700 1,096,616 Board of Directors Meeting 07/14/2014 Interest on shareholder´s equity 08/28/2014 2014 ON 0.1000 1,569,242 Board of Directors Meeting 07/14/2014 Dividends 08/28/2014 2014 ON 0.0600 941,545 (i) These dividends refer to the total amount approved for distribution in the period and were deducted of Investments Reserve. (c.5) Proposed dividends and additional dividends The reserves for proposed dividends and interest on shareholder’s equity proposed are designed to segregate the dividends and interest on shareholder’s equity to be distributed during the following fiscal year. (d) Carrying value adjustments Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary acquisition Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total As January 1, 2015 Comprehensive income: Gains on translation of foreign operations 4,568,951 - 4,568,951 Cash flow hedges - 733,644 - 733,644 Actuarial gains - - 2,037 - 2,037 Total Comprehensive income - Equity gain / (losses) - 13,125 - - 13,125 As September 30, 2015 Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary acquisition Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total As of January 1, 2014 Comprehensive income: Losses on translation of foreign operations (273,156) - (7,175) (280,331) Cash flow hedges - (37,427) - (37,427) Actuarial gains - - 3,162 - 3,162 Total Comprehensive income - - - Prior year adjustment (i) 29,737 - 59,630 - 89,367 Amount paid ABI - Bucanero - (505,332) (505,332) As September 30, 2014 (i) The Company accounted for its distributors in Canada joint ventures under the proportionately consolidated method. IFRS 11(R), which was adopted by the Company, requires accounting for such joint ventures under the equity method of accounting. (d.1) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the interim consolidated financial statements with a functional currency different from the Real. The translation reserves also comprise the portion of the gain or loss on the foreign currency liabilities and on the derivative financial instruments determined to be effective net investment hedges, in conformity with IAS39 Financial Instruments: Recognition and Measurement hedge accounting rules. (d.2) Cash flow hedge reserves The hedging reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (For additional information, see Note 20). (d.3) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations. Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a quarterly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (d.4) Put option granted on subsidiary acquisition As part of the CND acquisition agreement, a sell option (“put”) was issued by the Company and a purchase option (“call”) was issued by E, León Jimenes S.A. (“ELJ”), which may result in an acquisition by the Company of the remaining shares of CND, for a value based on EBITDA multiples, being “put” exercisable annually until 2019 and the “call” from 2019. On September 30, 2015 the put option held by ELJ is valued at R$5,294,261 and the liability was recorded against equity in accordance with the IFRS 3 and categorized as “Level 3”. No value has been assigned to the call option held by the Company. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes of this option are presented as Note (d.5) Accounting for acquisition of non-controlling interests In transactions with non-controlling interests of the same business, even when performedat arm's length terms, that present valid economic grounds and reflect normal market conditions, will be consolidated by the applicable accounting standards as occurred within the same accounting entity. As determined by IAS 27 – Consolidated and Separate Financial Statements, in paragraph 30 and 31, any difference between the amount paid (fair value) for the acquisition of non-controlling interests and are related to carrying amount of such non-controlling interest shall be recognized directly in controlling shareholders’ equity. The acquisition of non-controlling interest related to Old Ambev, the above mentioned adjustment was recognized in the Carrying value adjustments if applicable. 13. SEGMENT REPORTING Segment information is presented in thousands of Brazilian Reais (R$), except for volumes, which are presented in thousands of hectoliters . (a) Reportable segments – nine-month periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 20,046,707 17,861,417 7,217,814 4,523,718 4,159,394 3,461,766 31,423,915 25,846,901 Cost of sales (7,015,417) (6,214,001) (2,830,522) (1,742,390) (1,286,432) (1,048,349) (11,132,371) (9,004,740) Gross profit Distribution expenses (2,632,543) (2,364,557) (679,371) (462,740) (771,323) (644,960) (4,083,237) (3,472,257) Sales and marketing expenses (2,373,009) (2,314,751) (855,899) (548,697) (587,682) (486,825) (3,816,590) (3,350,273) Administrative expenses (1,160,970) (905,658) (292,273) (167,216) (174,761) (119,699) (1,628,004) (1,192,573) Other operating income (expenses), net 1,207,641 993,984 24,911 (27,684) 2,713 (250) 1,235,265 966,050 Normalized income from operations (normalized EBIT) Non – recurring items (247,047) (3,000) (19,284) (16,761) - (6,080) (266,331) (25,841) Income from operations (EBIT) Net finance results (1,102,302) (523,957) (383,373) (395,200) 324,355 31,243 (1,161,320) (887,914) Share of result of associates 4,028 7,647 - - 691 5,566 4,719 13,213 Income before income tax Income tax expense (853,554) (447,953) (679,689) (416,172) (422,178) (325,490) (1,955,421) (1,189,615) Net income Normalized EBITDA Non – recurring items (247,047) (3,000) (19,284) (16,761) - (6,080) (266,331) (25,841) Depreciation, amortization and impairment (excluding non – recurring items) (1,621,948) (1,283,087) (438,236) (289,388) (129,137) (109,113) (2,189,321) (1,681,588) Net finance results (1,102,302) (523,957) (383,373) (395,200) 324,355 31,243 (1,161,320) (887,914) Share of results of associates 4,028 7,647 - - 691 5,566 4,719 13,213 Income tax expense (853,554) (447,953) (679,689) (416,172) (422,178) (325,490) (1,955,421) (1,189,615) Net income Normalized EBITDA margin in % 48.4% 46.7% 41.9% 41.2% 35.4% 36.7% 45.2% 44.4% Acquisition of property, plant and equipment 2,338,644 2,332,244 834,524 680,510 137,042 224,010 3,310,210 3,236,764 Additions to / (reversals of) provisions 397,965 136,481 22,751 10,577 - - 420,716 147,058 Full time employee 39,042 38,559 10,293 10,369 2,812 2,803 52,147 51,731 09/30/2015 12/31/2014 09/30/2015 12/31/2014 09/30/2015 12/31/2014 09/30/2015 12/31/2014 Segment assets 45,964,902 42,504,501 13,583,429 9,323,042 9,287,018 7,024,650 68,835,349 58,852,193 Intersegment elimination (2,206,807) (1,618,092) Non-segmented assets 21,414,631 14,909,102 Total assets Segment liabilities 17,604,777 16,564,786 4,900,259 3,836,631 3,620,064 2,665,900 26,125,100 23,067,317 Intersegment elimination (2,206,807) (1,618,092) Non-segmented liabilities 64,124,880 50,693,978 Total liabilities (i) Latin America – North: includes operations in Brazil and CAC (Cuba, Guatemala and Dominican Republic). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Colombia, Paraguay, Uruguay, Ecuador and Peru. (b) Additional information – by Business unit – nine-month periods ended in: Latin America - north Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 16,948,695 14,874,510 3,098,012 2,986,907 20,046,707 17,861,417 Cost of sales (5,514,441) (4,781,520) (1,500,976) (1,432,481) (7,015,417) (6,214,001) Gross profit Distribution expenses (2,146,387) (1,913,900) (486,156) (450,657) (2,632,543) (2,364,557) Sales and marketing expenses (2,147,122) (2,116,010) (225,887) (198,741) (2,373,009) (2,314,751) Administrative expenses (1,073,653) (839,216) (87,317) (66,442) (1,160,970) (905,658) Other operating income (expenses), net 1,019,495 803,926 188,146 190,058 1,207,641 993,984 Normalized income from operations (normalized EBIT) Non – recurring items (246,735) (2,056) (312) (944) (247,047) (3,000) Income from operations (EBIT) Net finance results (1,102,302) (523,957) - - (1,102,302) (523,957) Share of result of associates 4,028 7,647 - - 4,028 7,647 Income before income tax Income tax expense (853,554) (447,745) - (208) (853,554) (447,953) Net income Normalized EBITDA Non – recurring items (246,735) (2,056) (312) (944) (247,047) (3,000) Depreciation, amortization and impairment (excluding non – recurring items) (1,316,762) (1,047,455) (305,186) (235,632) (1,621,948) (1,283,087) Net finance results (1,102,302) (523,957) - - (1,102,302) (523,957) Share of results of associates 4,028 7,647 - - 4,028 7,647 Income tax expense (853,554) (447,745) - (208) (853,554) (447,953) Net income Normalized EBITDA margin in % 49.6% 47.6% 41.7% 42.3% 48.4% 46.7% Brazil Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 15,175,556 13,767,524 2,689,771 2,707,061 17,865,327 16,474,585 Cost of sales (4,804,269) (4,332,701) (1,173,232) (1,220,508) (5,977,501) (5,553,209) Gross profit Distribution expenses (1,978,572) (1,793,769) (430,966) (416,527) (2,409,538) (2,210,296) Sales and marketing expenses (1,933,159) (1,958,917) (183,617) (159,651) (2,116,776) (2,118,568) Administrative expenses (1,001,855) (786,661) (58,436) (46,531) (1,060,291) (833,192) Other operating income (expenses), net 1,017,407 807,878 186,368 190,631 1,203,775 998,509 Normalized income from operations (normalized EBIT) Non – recurring items (246,735) - (312) - (247,047) - Income from operations (EBIT) Net finance results (1,268,788) (542,291) - - (1,268,788) (542,291) Share of result of associates 4,028 7,647 - - 4,028 7,647 Income before income tax Income tax expense (640,503) (371,436) - - (640,503) (371,436) Net income Normalized EBITDA Non – recurring items (246,735) - (312) - (247,047) - Depreciation, amortization and impairment (excluding non – recurring items) (1,152,113) (952,124) (245,363) (201,130) (1,397,476) (1,153,254) Net finance results (1,268,788) (542,291) - - (1,268,788) (542,291) Share of results of associates 4,028 7,647 - - 4,028 7,647 Income tax expense (640,503) (371,436) - - (640,503) (371,436) Net income Normalized EBITDA margin in % 50.3% 48.3% 47.4% 46.4% 49.8% 48.0% CAC Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 1,773,139 1,106,986 408,241 279,846 2,181,380 1,386,832 Cost of sales (710,172) (448,819) (327,744) (211,973) (1,037,916) (660,792) Gross profit Distribution expenses (167,815) (120,131) (55,190) (34,130) (223,005) (154,261) Sales and marketing expenses (213,964) (157,093) (42,270) (39,090) (256,234) (196,183) Administrative expenses (71,798) (52,555) (28,881) (19,911) (100,679) (72,466) Other operating income (expenses), net 2,087 (3,952) 1,778 (573) 3,865 (4,525) Normalized income from operations (normalized EBIT) Non – recurring items - (2,056) - (944) - (3,000) Income from operations (EBIT) Net finance results 166,486 18,334 - - 166,486 18,334 Income before income tax Income tax expense (213,051) (76,309) - (208) (213,051) (76,517) Net income Normalized EBITDA Non – recurring items - (2,056) - (944) - (3,000) Depreciation, amortization and impairment (excluding non – recurring items) (164,652) (95,331) (59,823) (34,502) (224,475) (129,833) Net finance results 166,486 18,334 - - 166,486 18,334 Income tax expense (213,051) (76,309) - (208) (213,051) (76,517) Net income Normalized EBITDA margin in % 43.8% 37.9% 3.9% 3.1% 36.3% 30.9% Latin America - south Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 5,634,147 3,391,055 1,583,667 1,132,663 7,217,814 4,523,718 Cost of sales (1,903,885) (1,084,109) (926,637) (658,281) (2,830,522) (1,742,390) Gross profit Distribution expenses (417,800) (271,154) (261,571) (191,586) (679,371) (462,740) Sales and marketing expenses (677,055) (430,108) (178,844) (118,589) (855,899) (548,697) Administrative expenses (228,634) (129,731) (63,639) (37,485) (292,273) (167,216) Other operating income (expenses), net (5,150) (19,246) 30,061 (8,438) 24,911 (27,684) Normalized income from operations (normalized EBIT) Exceptional items (18,846) (16,761) (438) - (19,284) (16,761) Income from operations (EBIT) Net finance cost (366,763) (370,230) (16,610) (24,970) (383,373) (395,200) Income before income tax Income tax expense (677,570) (375,497) (2,119) (40,675) (679,689) (416,172) Net income Normalized EBITDA Exceptional items (18,846) (16,761) (438) - (19,284) (16,761) Depreciation, amortization and impairment (excluding exceptional items ) (382,662) (237,798) (55,574) (51,590) (438,236) (289,388) Net finance costs (366,763) (370,230) (16,610) (24,970) (383,373) (395,200) Income tax expense (677,570) (375,497) (2,119) (40,675) (679,689) (416,172) Net income Normalized EBITDA margin in % 49.4% 50.0% 15.1% 15.0% 41.9% 41.2% Canada 09/30/2015 09/30/2014 Beer Total Beer Total Volume Net sales 4,159,394 4,159,394 3,461,766 3,461,766 Cost of sales (1,286,432) (1,286,432) (1,048,349) (1,048,349) Gross profit Distribution expenses (771,323) (771,323) (644,960) (644,960) Sales and marketing expenses (587,682) (587,682) (486,825) (486,825) Administrative expenses (174,761) (174,761) (119,699) (119,699) Other operating income (expenses), net 2,713 2,713 (250) (250) Normalized income from operations (normalized EBIT) Exceptional items - - (6,080) (6,080) Income from operations (EBIT) Net finance cost 324,355 324,355 31,243 31,243 Share of result of associates 691 691 5,566 5,566 Income before income tax Income tax expense (422,178) (422,178) (325,490) (325,490) Net income Normalized EBITDA Exceptional items - - (6,080) (6,080) Depreciation, amortization and impairment (excluding exceptional items ) (129,137) (129,137) (109,113) (109,113) Net finance costs 324,355 324,355 31,243 31,243 Share of results of associates 691 691 5,566 5,566 Income tax expense (422,178) (422,178) (325,490) (325,490) Net income Normalized EBITDA margin in % 35.4% 35.4% 36.7% 36.7% (c) Reportable Segments – quarters ending in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 6,722,736 5,817,071 2,435,372 1,497,056 1,587,012 1,310,269 10,745,120 8,624,396 Cost of sales (2,323,616) (1,996,826) (953,938) (564,312) (466,359) (394,622) (3,743,913) (2,955,760) Gross profit Distribution expenses (889,599) (795,971) (231,529) (156,484) (263,403) (219,558) (1,384,531) (1,172,013) Sales and marketing expenses (747,258) (693,519) (296,596) (149,989) (185,384) (144,354) (1,229,238) (987,862) Administrative expenses (438,698) (325,952) (76,863) (46,833) (53,943) (21,420) (569,504) (394,205) Other operating income/(expenses) 392,661 399,998 26,984 (12,775) 612 736 420,257 387,959 Normalized income from operations (normalized EBIT) Non – recurring items (15,172) (900) (4,467) (11,266) - 31 (19,639) (12,135) Income from operations (EBIT) Net finance results (326,826) (123,529) (101,833) (108,490) 112,022 10,928 (316,637) (221,091) Share of result of associates (1,083) 2,644 - - 809 399 (274) 3,043 Income before income tax Income tax expense (388,892) (104,633) (269,750) (132,659) (176,058) (144,496) (834,700) (381,788) Net income Normalized EBITDA Non – recurring items (15,172) (900) (4,467) (11,266) - 31 (19,639) (12,135) Depreciation, amortization and impairment (excluding non – recurring items) (555,059) (461,646) (158,859) (95,059) (39,935) (37,126) (753,853) (593,831) Net finance results (326,826) (123,529) (101,833) (108,490) 112,022 10,928 (316,637) (221,091) Share of results of associates (1,083) 2,644 - - 809 399 (274) 3,043 Income tax expense (388,892) (104,633) (269,750) (132,659) (176,058) (144,496) (834,700) (381,788) Net income Normalized EBITDA margin in % 48.66% 49.28% 43.62% 44.20% 41.49% 43.36% 46.46% 47.50% (i) América Latina – norte: compreende as operações no Brasil e CAC (Cuba, Guatemala e República Dominicana). (ii) América Latina – sul: compreende as operações na Argentina, Bolívia, Chile, Colombia, Paraguai, Uruguai, Equador e Peru. (d) Additional Information – per business unit – quarters ending in: Latin America - north Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 5,677,727 4,780,506 1,045,009 1,036,565 6,722,736 5,817,071 Cost of sales (1,854,254) (1,551,259) (469,362) (445,567) (2,323,616) (1,996,826) Gross profit Distribution expenses (726,330) (643,974) (163,269) (151,997) (889,599) (795,971) Sales and marketing expenses (703,596) (662,594) (43,662) (30,925) (747,258) (693,519) Administrative expenses (412,423) (299,837) (26,275) (26,115) (438,698) (325,952) Other operating income/(expenses) 302,965 294,108 89,696 105,890 392,661 399,998 Normalized income from operations (normalized EBIT) Exceptional items (15,011) (602) (161) (298) (15,172) (900) Income from operations (EBIT) Net finance cost (326,826) (123,529) - - (326,826) (123,529) Share of result of associates (1,083) 2,644 - - (1,083) 2,644 Income before income tax Income tax expense (388,892) (104,570) - (63) (388,892) (104,633) Net income Normalized EBITDA Exceptional items (15,011) (602) (161) (298) (15,172) (900) Depreciation, amortization and impairment (excluding exceptional items ) (453,315) (375,439) (101,744) (86,207) (555,059) (461,646) Net finance costs (326,826) (123,529) - - (326,826) (123,529) Share of results of associates (1,083) 2,644 - - (1,083) 2,644 Income tax expense (388,892) (104,570) - (63) (388,892) (104,633) Net income Normalized EBITDA margin in % 48.2% 48.0% 51.1% 55.4% 48.7% 49.3% Brazil Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 4,998,745 4,390,951 889,730 936,131 5,888,475 5,327,082 Cost of sales (1,599,448) (1,404,925) (350,977) (368,559) (1,950,425) (1,773,484) Gross profit Distribution expenses (667,541) (604,246) (142,493) (139,793) (810,034) (744,039) Sales and marketing expenses (627,154) (623,551) (36,980) (18,988) (664,134) (642,539) Administrative expenses (385,186) (283,214) (15,902) (19,495) (401,088) (302,709) Other operating income/(expenses) 300,972 295,666 89,786 106,209 390,758 401,875 Normalized income from operations (normalized EBIT) Non – recurring items (15,011) - (161) - (15,172) - Income from operations (EBIT) Net finance results (343,139) (136,917) - - (343,139) (136,917) Share of result of associates (1,083) 2,644 - - (1,083) 2,644 Income before income tax Income tax expense (277,930) (72,871) - - (277,930) (72,871) Net income Normalized EBITDA Non – recurring items (15,011) - (161) - (15,172) - Depreciation, amortization and impairment (excluding non – recurring items) (409,273) (345,098) (85,361) (73,306) (494,634) (418,404) Net finance results (343,139) (136,917) - - (343,139) (136,917) Share of results of associates (1,083) 2,644 - - (1,083) 2,644 Income tax expense (277,930) (72,871) - - (277,930) (72,871) Net income Normalized EBITDA margin in % 48.6% 48.2% 58.3% 60.8% 50.1% 50.4% CAC Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 678,982 389,555 155,279 100,434 834,261 489,989 Cost of sales (254,806) (146,334) (118,385) (77,008) (373,191) (223,342) Gross profit Distribution expenses (58,789) (39,728) (20,776) (12,204) (79,565) (51,932) Sales and marketing expenses (76,443) (39,043) (6,682) (11,937) (83,125) (50,980) Administrative expenses (27,237) (16,623) (10,373) (6,620) (37,610) (23,243) Other operating income/(expenses) 1,992 (1,558) (90) (319) 1,902 (1,877) Normalized income from operations (normalized EBIT) Non – recurring items - (602) - (298) - (900) Income from operations (EBIT) Net finance results 16,313 13,388 - - 16,313 13,388 Income before income tax Income tax expense (110,962) (31,699) - (63) (110,962) (31,762) Net income Normalized EBITDA Non – recurring items - (602) - (298) - (900) Depreciation, amortization and impairment (excluding non – recurring items) (44,045) (30,341) (16,383) (12,901) (60,428) (43,242) Net finance results 16,313 13,388 - - 16,313 13,388 Income tax expense (110,962) (31,699) - (63) (110,962) (31,762) Net income Normalized EBITDA margin in % 45.3% 45.3% 9.9% 5.2% 38.7% 37.1% Latin America - south Beer Soft drink Total 09/30/2015 09/30/2014 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Volume Net sales 1,943,211 1,145,624 492,162 351,432 2,435,372 1,497,056 Cost of sales (683,154) (348,905) (270,784) (215,407) (953,938) (564,312) Gross profit Distribution expenses (147,721) (91,611) (83,808) (64,873) (231,529) (156,484) Sales and marketing expenses (244,208) (120,349) (52,388) (29,640) (296,596) (149,989) Administrative expenses (67,258) (38,209) (9,605) (8,624) (76,863) (46,833) Other operating income/(expenses) 24,581 (7,849) 2,403 (4,926) 26,984 (12,775) Normalized income from operations (normalized EBIT) Non – recurring items (4,466) (11,266) (1) - (4,467) (11,266) Income from operations (EBIT) Net finance results (107,795) (96,171) 5,962 (12,319) (101,833) (108,490) Income before income tax Income tax expense (292,181) (122,639) 22,431 (10,020) (269,750) (132,659) Net income Normalized EBITDA Non – recurring items (4,466) (11,266) (1) - (4,467) (11,266) Depreciation, amortization and impairment (excluding non – recurring items) (143,710) (77,831) (15,149) (17,228) (158,859) (95,059) Net finance results (107,795) (96,171) 5,962 (12,319) (101,833) (108,490) Income tax expense (292,181) (122,639) 22,431 (10,020) (269,750) (132,659) Net income Normalized EBITDA margin in % 49.9% 53.8% 18.9% 12.9% 43.6% 44.2% Canada 09/30/2015 09/30/2014 Beer Total Beer Total Volume Net sales 1,587,012 1,587,012 1,310,269 1,310,269 Cost of sales (466,359) (466,359) (394,622) (394,622) Gross profit Distribution expenses (263,403) (263,403) (219,558) (219,558) Sales and marketing expenses (185,384) (185,384) (144,354) (144,354) Administrative expenses (53,943) (53,943) (21,420) (21,420) Other operating income/(expenses) 612 612 736 736 Normalized income from operations (normalized EBIT) Non – recurring items - - 31 31 Income from operations (EBIT) Net finance results 112,022 112,022 10,928 10,928 Share of result of associates 809 809 399 399 Income before income tax Income tax expense (176,058) (176,058) (144,496) (144,496) Net income Normalized EBITDA Non – recurring items - - 31 31 Depreciation, amortization and impairment (excluding non – recurring items) (39,935) (39,935) (37,126) (37,126) Net finance results 112,022 112,022 10,928 10,928 Share of results of associates 809 809 399 399 Income tax expense (176,058) (176,058) (144,496) (144,496) Net income Normalized EBITDA margin in % 41.5% 41.5% 43.4% 43.4% 14. NET SALES The reconciliation between gross sales and net sales is as follows: Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Gross sales 65,721,435 55,386,057 22,685,037 18,190,692 Deductions from gross revenue (34,297,520) (29,539,156) (11,939,917) (9,566,296) The deductions of the gross revenue are represented by the taxes, rebates and strategic location in stores. Services provided by distributors, such as the promotion of our brands and logistics services are considered as expense when separately identifiable. 15. OTHER OPERATING INCOME / (EXPENSES) Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Government grants/NPV of long term fiscal incentives 1,225,364 949,489 393,978 332,165 (Additions)/reversal of provisions (36,423) 3,715 (13,684) 17,513 Net gain on disposal of property, plant and equipment and intangible assets 22,533 (4,911) 14,093 1,564 Other operating income, net 23,791 17,757 25,870 36,717 The increase in government grants is due to higher capital expenditures in recent years to increase the current manufacturing capacity and construction of new plants, allowing the Company to receive more tax incentives. 16. NON-RECURRING ITEMS According to the Company’s accounting practices, non-recurring items are those that do not occur regularly, as part of the operational activities of the business . In determining whether an event or transaction qualifies as a non-recurring item, management considers quantitative and qualitative factors such as the frequency or predictability of the occurrence, and the potential for affecting the profit or loss. Transactions that may give rise to non – recurring items are mainly restructuring activities, impairments, and gains or losses on disposal of assets and investments, due to the non-recurring nature of such events. The Company opted to exclude these items when measuring segment-based performance, as per Note 13 – Segment reporting . The non – recurring items included in the income statement are detailed below: Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Restructuring (27,190) (25,841) (9,639) (12,135) Administrative lawsuit (239,141) - (10,000) - The restructuring expenses recognized relate mainly to realignment of structure and processes in the Latin America – South geographical segment. The administrative proceeding expense is related to pecuniary contribution to be paid by Ambev to CADE after the homologation of the agreement in order to close definitely the lawsuit related to “Tô Contigo” program, as detailed in Note 11 - Provisions. 17. FINANCE COST AND INCOME (a) Finance cost Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Interest expense (726,392) (544,155) (283,569) (176,270) Capitalized borrowings 24,175 42,043 4,160 8,697 Net interest on pension plans (69,934) (59,568) (23,591) (34,073) Net losses on hedging instruments (502,039) (591,750) (22,746) (168,245) Hedge ineffectiveness losses - (51,119) - (37,737) Interest on tax contingencies (106,037) (88,498) (52,111) (26,295) Exchange variation (425,012) (271,284) (183,140) (83,739) Tax on financial transactions (73,051) (57,370) (21,519) (13,546) Bank guarantee expenses (59,697) (52,433) (20,376) (20,338) Other financial results (59,128) (42,301) (30,028) (14,630) Interest expenses are presented net of the effect of interest rate derivative financial instruments which mitigate Ambev S.A. interest rate risk (Note 20). The interest expense are as follows: Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Financial liabilities measured at amortized cost (306,290) (288,505) (119,382) (86,555) Liabilities at fair value through profit or loss (392,157) (232,312) (153,874) (81,128) Fair value hedge - hedged items (13,990) (26,233) (520) (4,930) Fair value hedge - hedging instruments (13,955) 2,895 (9,793) (3,657) (b) Finance income Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Interest income 379,032 290,033 109,082 127,882 Net gains on hedging instruments 351,782 476,735 177,940 195,095 Gains on no derivative instrument at fair value through profit or loss 89,026 44,902 30,089 18,968 Dividend income, non-consolidated companies 412 7,368 256 - Other financial results 15,543 9,483 (1,084) 3,140 Interest income arises from the following financial assets: Nine-month period ended: Three-month period ended: Interest income 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Cash and cash equivalents 304,462 164,228 82,449 37,375 Investment securities held for trading 74,570 125,805 26,633 90,507 18. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes reported in the income statement are demonstrated as follows: Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Income tax expense - current Deferred tax (expense)/income on temporary differences (1,955,986) (228,621) (1,368,990) (485,992) Deferred tax on taxes losses 1,830,479 1,138,658 1,060,280 961,880 Total deferred tax (expense)/income Total income tax expenses The reconciliation from the weighted nominal to the effective tax rate is summarized as follows: Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Profit before tax Adjustment on taxable basis Non-taxable income (898,961) (385,695) (526,888) (123,754) Government grants related to sales taxes (871,566) (766,611) (356,996) (255,889) Share of results of associates (4,719) (13,213) 274 (3,043) Expenses not deductible for tax purposes 554,337 239,161 91,541 (1,573) Aggregated weighted nominal tax rate 31.28% 31.97% 30.40% 31.50% Taxes payable – nominal rate Adjustment on tax expense Regional incentives - income taxes 149,811 33,444 59,923 14,856 Deductible interest on shareholders' equity 1,215,772 1,020,000 194,216 340,000 Tax savings from goodwill amortization on tax books 106,766 161,663 35,576 53,955 Withholding tax and other income (461,158) (112,272) (250,710) (47,651) Others with reduced taxation (40,662) 254,235 71,477 166,791 Income tax and social contribution expense Effective tax rate 18.49% 13.38% 21.39% 11.67% The main events occurred in the period that impacted the effective tax rate were: (a) the increased benefit related to the recognition of interest on shareholder’s equity; (b) the increased benefit related to sales tax incentives and (c) reduction of income in companies with average tax rate lower than 34%, which were partially offset by the reduction of the withholding tax on dividends and other income. The Company has been granted income tax incentives by the Brazilian Government in order to promote economic and social development in certain areas of the North and Northeast. These incentives are recorded as income on an accrual basis and allocated at year-end to the tax incentive reserve account. 19. SHARE-BASED PAYMENTS There are different share-based payment programs and stock option plans which allow the senior management from economic group to receive or acquire shares of the Company . For all option plans, the fair value is estimated at grant date, using the Hull binomial pricing model, modified to reflect the IFRS 2 Share‑based Payment requirement that assumptions about forfeiture before the end of the vesting period cannot impact the fair value of the option. This current model of share based payment includes two types of grants: (i) for the first type of grant, the beneficiary may choose to allocate 30%, 40%, 60%, 70% or 100% of the amount related to the profit share he received in the year, at the immediate exercise of options, thus acquiring the corresponding shares of the Company, and the delivery of a substantial part of the acquired shares is conditioned to a vesting period of five-years from the date of exercise (“Grant 1”) and; (ii) for the second type of grant, the beneficiary may exercise the options after a period of five years (“Grant 2”). Additionally, to encourage managers’ mobility, some options granted were modified, where the dividend protection features of such options were canceled in exchange for issuing 25 thousand options in September 30, 2015 (230 thousand options in December 31, 2014), representing the economic value of the dividend protection feature eliminated. As there was no change to the fair value of the original award immediately prior to the modification and the fair value of the modified award immediately after the change, no additional expense was recorded as a result of this change . The weighted average fair value of the options and assumptions used in applying the Ambev S.A. option pricing model for the September 30, 2015 and December 31, 2014 grants are as follows: In R$, except when otherwise indicated 09/30/2015 (i) 12/31/2014 (i) Fair value of options granted 5.36 5.20 Share price 18.20 15.93 Exercise price 18.20 15.93 Expected volatility 27.8% 32.5% Vesting (year) 5 5 Expected dividends 5% 5% Risk-free interest rate 12.8% (ii) 2.2% a 12.4% (ii) (i) Information based on weighted average plans granted, except for the expected dividends and risk-free interest rate. (ii ) The percentages include the grants of stock options and ADRs during the period, in which the risk-free interest rate of ADRs are calculated in U.S. dollar. The total number of outstanding options developed as follows: Thousand options 09/30/2015 12/31/2014 Options outstanding on January 1 126,149 147,718 Options issued during the period 25 17,045 Options exercised during the period (13,880) (34,760) Options forfeited during the period (894) (3,854) Options outstanding at ended period 111,400 126,149 The range of exercise prices of the outstanding options is between R$0.50 (R$1.06 as of December 31, 2014) and R$24.71 (R$19.14 as of December 31, 2014) and the weighted average remaining contractual life is approximately 6.12 years (6.87 years as of December 31, 2014). Of the 111,400 thousand outstanding options (126,149 thousand as of December 31, 2014), 40,461 thousand options are vested as of September 30, 2015 (35,918 thousand as of December 31, 2014). The weighted average exercise price of the options is as follows: In R$ per share 09/30/2015 12/31/2014 Options outstanding on January 1 10.07 6.30 Options issued during the period 22.78 16.02 Options forfeited during the period 14.13 11.28 Options exercised during the period 4.89 3.84 Options outstanding at ended period 11.02 10.07 Options exercisable at ended period 3.56 2.96 For the options exercised during the period of 2015, the weighted average market price on the exercise date was R$18.96. To settle stock options, the Company may use treasury shares. The current limit of authorized capital is considered sufficient to meet all stock option plans if the issue of new shares is required to meet the grants awarded in the programs. During the period, Ambev S.A. issued 2,533 thousand (5,198 in December 31, 2014) deferred stock units related to exercise of the options in the model “Grant 1”. These deferred stock units are valued at the share price of the day of grant, representing a fair value of approximately R$42,191 (R$88,090 in December 31, 2014), and cliff vest after five years. The total number of shares purchased under the plan of shares by employees, whose grant is deferred to a future time under certain conditions (deferred stock), is shown below: Thousand deferred shares 09/30/2015 12/31/2014 Deferred shares outstanding on January 1 17,490 15,588 New deferred shares during the period 2,533 5,198 Deferred shares granted during the period (548) (2,312) Deferred shares forfeited during the period (225) (984) Deferred shares outstanding at ended period 19,250 17,490 Additionally, certain employees and directors of the Company receive options to acquire ABI shares, the compensation cost of which is recognized in the income statement against equity . These share-based programs above mentioned generated an expense of R$151,263 in the period ended September 30, 2015 (R$ 120,894 for the period ended September 30, 2014), recorded as administrative expenses. 20. FINANCIAL INSTRUMENTS AND RISKS Risk factors The Company is exposed to foreign currency , interest rate , commodity price , liquidity and credit risk in the ordinary course of business . The Company analyzes each of these risks both individually and as a whole to define strategies to manage the economic impact on Company’s performance consistent with its Financial Risk Management Policy . The Company’s use of derivatives strictly follows its Financial Risk Management Policy approved by the Board of Directors. The purpose of the policy is to provide guidelines for the management of financial risks inherent to the capital markets in which Ambev S.A. carries out its operations. The policy comprises four main aspects: (i) capital structure, financing and liquidity, (ii) transactional risks related to the business, (iii) financial statements translation risks and (iv) credit risks of financial counterparties. The policy establishes that all the financial assets and liabilities in each country where Ambev S.A. operates must be denominated in their respective local currencies. The policy also sets forth the procedures and controls needed for identifying, measuring and minimizing market risks, such as variations in foreign exchange rates, interest rates and commodities (mainly aluminum, wheat, corn and sugar) that may affect Ambev S.A.’s revenues, costs and/or investment amounts. The policy states that all the currently known risks (e.g. foreign currency and interest) shall be mitigated by contracting derivative financial instruments. Existing risks not yet evident (e.g. future contracts for the purchase of raw material or property, plant and equipment) shall be mitigated using projections for the period necessary for the Company to adapt to the new costs scenario that may vary from ten to fourteen months, also through the use of derivative financial instruments. Most of the translation risks are not mitigated. Any exception to the policy must be approved by the Board of Directors . Derivative financial Instruments Derivative financial instruments authorized by the Financial Risk Management Policy are futures contracts traded on exchanges, full deliverable forwards, non-deliverable forwards, swaps and options. As of September 30, 2015, the Company and its subsidiaries had no target forward, swaps with currency verification or any other derivative operations representing a risk level above the nominal value of their contracts. The derivative operations are classified by strategies according to their purposes, as follows: i) Cash flow hedge derivative instruments – The highly probable forecast transactions contracted in order to minimize the Company's exposure to fluctuations of exchange rates and prices of raw materials, investments, equipment and services to be procured, protected by cash flow hedges that shall occur at various different dates during the next fourteen months. Gains and losses classified as hedging reserve in equity are recognized in the income statement in the period or periods when the forecast and hedged transaction affects the income statement. This occurs in the period of up to fourteen months from the balance sheet date in accordance with the Company’s Financial Risk Management Policy. ii) Fair value hedge derivative instruments – operations contracted with the purpose of mitigating the Company’s net indebtedness against foreign exchange and interest rate risk. Cash net positions and foreign currency debts are continually assessed for identification of new exposures. The results of these operations, measured according to their fair value, are recognized in financial results. iii ) Net investment hedge derivative instruments – transactions entered into in order to minimize exposure of the exchange differences arising from translation of net investment in the Company's subsidiaries located abroad for translation account balance . The effective p ortion of the hedge is allocated to equity and the ineffectiveness portion is recorded directly in financial results. iv) Derivatives measured at fair value though profit or loss – operations contracted with the purpose of protecting the Company against fluctuations on income statement. The following tables summarize the exposure of the Company that were identified and protected in accordance with the Company's Risk Policy. The following denominations have been applied: Operational Hedge: Refers to the exposures arising from the core business of AmBev S.A., such as: purchase of inputs, purchase of fixed assets and service contracts linked to foreign currency, which is protected through the use of derivatives. Financial Hedge: Refers to the exposures arising from cash and financing activities, such as: foreign currency cash and foreign currency debt, which is protected through the use of derivatives. Net investment hedge – cash abroad: Refers mainly to exposures arising from cash held in foreign currency in foreign subsidiaries whose functional currency is different from the consolidation currency. Once the derivatives contracted for protection of this cash are accounted in entities whose functional currency is the Real, a portion of the net assets of these subsidiaries was designated as net investment hedge object, in such manner thehedge result can be recorded in other comprehensive income of the Company, following the result of the hedged item. Net investment hedge - Dominican Republic: As detailed in Note 12 (d.4) the Company constituted a liability related to acquisition of Non-controlling interest in the Dominican Republic operations. This financial instrument is denominated in Dominican Pesos and is recorded in a Company which functional currency is the Real. The Company assigned this financial instrument as a hedging instrument for part of its net assets located in the Dominican Republic, in such manner the hedge result can be recorded in other comprehensive income of the group, following the result of the hedged item. 09/30/2015 Nine-month period ended in 09/30/2015 Three-month period ended in 09/30/2015 Fair Value Gain / (Losses) Gain / (Losses) Exposure Risk Notional Instrument type Asset Liability Financial results Operational results Equity Financial results Operational results Equity Cost (15,132,467) 15,132,467 Derivatives 360,054 (676,384) (652,471) 872,608 1,973,247 (223,155) 521,104 1,350,387 Expense 9,106,156 (9,106,156) Derivatives 1,835,397 (4,771,149) 317,678 - (2,070,147) 195,917 - (1,601,679) Operational Hedge Foreign currency cash (1,093,333) 1,093,333 Derivatives 172,370 (808,340) 1,592,798 - - 743,979 - - Local currency cash 385,000 (385,000) Derivatives 1,545 (7,414) 11 - - 2,025 - - Foreign currency debt (200,271) 182,822 Derivatives - (2,140) 65,645 - - 41,991 - - Local currency debt (589,559) 589,559 Derivatives 37 (35,601) (13,955) - - (9,793) - - Financial Hedge - - 778,202 - - Net Investment Hedge Derivatives - - As of September 30, 2015 12/31/2014 Nine-month period ended in 09/30/2014 Three-month period ended in 09/30/2014 Fair Value Gain / (Losses) Gain / (Losses) Exposure Risk Notional Instrument type Asset Liability Financial results Operational results Equity Financial results Operational results Equity Cost (8,619,334) 8,619,334 Derivatives 118,204 (438,309) (640,400) 251,405 190,413 (199,504) 73,990 369,750 Expense 6,199,061 (6,199,061) Derivatives 427,843 (893,726) 324,936 - - 166,245 - - Operational Hedge Foreign currency cash (2,242,745) 2,242,745 Derivatives 113,835 (291,571) (114,542) - - 102,130 - - Local currency cash 1,070,000 (1,070,000) Derivatives 145 (1,642) (2,357) - - (666) - - Foreign currency debt (588,940) 212,659 Derivatives - (4,633) (14,631) - - 16,732 - - Local currency debt (397,393) 397,393 Derivatives 4,725 (18,424) 2,895 - - (3,657) - - Financial Hedge - - 114,539 - - Net Investment Hedge Derivatives - - Total I. Market risk a.1) Foreign currency risk The Company is exposed to foreign currency risk on borrowings, investments, purchases, dividends and/or interest expense/income whenever they are denominated in a currency other than the functional currency of the subsidiary. The main derivatives financial instruments used to manage foreign currency risk are futures contracts, swaps, options, non-deliverable forwards and full deliverable forwards. a.2) Commodity Risk A significant portion of the Company inputs comprises commodities, which historically have experienced substantial price fluctuations. The Company therefore uses both fixed price purchasing contracts and derivative financial instruments to minimize its exposure to commodity price volatility. The Company has important exposures to the following commodities: aluminum, sugar, wheat and corn. These derivative financial instruments have been designated as cash flow hedges. a.3) Interest rate risk The Company applies a dynamic interest rate hedging approach whereby the target mix between fixed and floating rate debt is reviewed periodically. The purpose of t he Company ’s policy is to achieve an optimal balance between cost of funding and volatility of financial results, taking into account market conditions as well as the Company ’s overall business strategy and periodically this strategy is revised. The table below demonstrates the Company’s exposure related to debts, before and after interest rates hedging strategy. 09/30/2015 12/31/2014 Pre - Hedge Post - Hedge Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Interest rate Amount Interest rate Amount Brazilian Real 6.4% 1,025,134 6.6% 855,246 6.4% 832,133 5.1% 464,060 Working capital in Argentina Peso 19.5% 191,074 19.5% 191,074 23.7% 98,906 23.7% 98,906 Dominican Peso 9.5% 98,993 9.5% 98,993 10.4% 60,096 10.4% 60,096 U.S. Dollar 6.0% 16,103 6.0% 16,103 3.9% 18,811 5.9% 12,600 Guatemala´s Quetzal 7.8% 12,114 7.8% 12,114 7.9% 8,113 7.9% 8,111 Colombian Peso 1.9% 30,595 1.9% 30,595 0.0% - 0.0% - Interest rate pre-set Brazilian Real 9.3% 1,187,962 11.1% 1,586,788 7.2% 1,162,634 8.7% 1,773,786 U.S. Dollar 2.0% 614,620 2.1% 385,682 1.9% 537,113 2.1% 300,247 Dominican Peso 0.0% - 0.0% - 9.1% 3,906 9.1% 3,906 Interest rate postfixed Sensitivity analysis The Company mitigates its risks arising from non-derivative financial assets and liabilities substantially, through derivative financial instruments. In this context, the Company has identified the main risk factors that may generate losses from these derivative financial instruments and has developed a sensitivity analysis based on four scenarios, which may impact the Company’s future results, as described below: 1 – Probable scenario: Management expectations of deterioration in each transaction’s main risk factor. To measure the possible effects on the results of derivative transactions, the Company uses parametric Value at Risk – VaR, is a statistical measure developed through estimates of standard deviation and correlation between the returns of several risk factors. This model results in the loss limit expected for an asset over a certain time period and confidence interval. Under this methodology, we used the potential exposure of each financial instrument, a range of 95% and horizon of 21 days after September 30, 2015 for the calculation, which are presented in the module. 2 – Adverse scenario: 25% deterioration in each transaction’s main risk factor as compared to the level observed on September 30, 2015. 3 – Remote scenario: 50% deterioration in each transaction’s main risk factor as compared to the level observed on September 30, 2015. Transaction Risk Base scenario Probable scenario Adverse scenario Remote scenario Foreign exchange hedge Foreign currency decrease 68,559 (978,316) (2,936,900) (5,942,358) Input purchase (68,559) 978,316 2,936,900 5,942,358 Commodities hedge Decrease on commodities price (385,095) (319,724) (991,344) (1,597,593) Input purchase 385,095 319,724 991,344 1,597,593 Foreign exchange hedge Foreign currency decrease 206 (46,348) (171,216) (342,638) Capex purchase (206) 46,348 171,216 342,638 Foreign exchange hedge Foreign currency increase (2,935,752) (689,040) (5,212,291) (7,488,830) Fiscal expense 2,935,752 689,040 5,212,291 7,488,830 Operational Hedge Operational purchase Net effect - Foreign exchange hedge Foreign currency increase (638,110) (689,883) (2,108,474) (3,578,838) Net debt 638,110 689,883 2,108,474 3,578,838 Interest rate hedge Increase in tax interest (41,433) (34,965) (115,211) (138,246) Interest expense 41,433 34,965 115,211 138,246 Financial Hedge Net debt and interest Net effect - Investment hedge Foreign currency increase (25,761) (315,054) (804,122) (1,582,482) Foreign investment 25,761 315,054 804,122 1,582,482 Net Investment hedge Fiscal expense Net effect - As of September 30, 2015 the Notional and Fair Value amounts per instrument and maturity were as follows: Nocional value Risk / Hedge Financial instrument >2018 Total Foreign currency Future contracts 7,178,683 - 7,178,683 Foreign currency Non Deliverable Forwards 1,331,788 2,653,369 - - - 3,985,157 Foreign currency Deliverable Forwards 358,700 1,184,932 - - - 1,543,632 Commodity Future contracts 215,990 514,282 - - - 730,272 Commodity Swaps 354,324 1,340,399 - - - 1,694,723 Cost hedge - - - Foreign currency Future contracts (91,029) - (91,029) Foreign currency Non Deliverable Forwards (1,715,841) (343,677) - (2,572,473) (4,383,136) (9,015,127) Expense hedge - Foreign currency Future contracts 3,143,997 - 3,143,997 Foreign currency Swaps 251,986 - 251,986 Foreign currency Non Deliverable Forwards (2,624,385) 321,735 - - - (2,302,650) Foreign currency cash hedge - - - Interest rate Future contracts - 620,000 (180,000) (400,000) (425,000) (385,000) Local currency cash hedge - Foreign currency Future contracts 182,822 - 182,822 Foreign currency debt hedge - Interest rate Swaps - - 300,000 - 289,559 589,559 Local currency debt hedge - - - Foreign currency Future contracts (2,372,439) - (2,372,439) Foreign currency Non Deliverable Forwards (771,823) 30,820 - - - (741,003) Net Investment Hedge - - - Total derivatives Fair value Risk / Hedge Financial instrument >2018 Total Foreign currency Future contracts (99,677) 15,418 (1,422) - - (85,681) Foreign currency Non Deliverable Forwards 34,459 56,712 - - - 91,171 Foreign currency Deliverable Forwards 30,432 32,843 - - - 63,275 Commodity Future contracts (47,320) (71,949) - - - (119,269) Commodity Swaps (117,341) (148,485) - - - (265,826) Cost hedge - - Foreign currency Future contracts 1,488 - 1,488 Foreign currency Non Deliverable Forwards (2,776,743) 832 - (112,250) (49,079) (2,937,240) Expense hedge - Foreign currency Future contracts (46,702) - (46,702) Foreign currency Swaps (83,688) - (83,688) Foreign currency Non Deliverable Forwards (554,515) 48,935 - - - (505,580) Foreign currency cash hedge - - - Interest rate Future contracts - 392 (632) (2,463) (3,166) (5,869) Local currency cash hedge - Foreign currency Future contracts (2,140) - (2,140) Foreign currency debt hedge - Interest rate Swaps - - (26,456) - (9,108) (35,564) Local currency debt hedge - - - Foreign currency Future contracts 54,015 - 54,015 Foreign currency Non Deliverable Forwards (107,173) 27,397 - - - (79,776) Net Investment Hedge - - - Total derivatives II. Credit Risk Concentration of credit risk on trade receivables A substantial part of the Company’s sales is made to distributors, supermarkets and retailers, within a broad distribution network. Credit risk is reduced because of the widespread number of customers and control procedures used to monitor risk. Historically, the Company has not experienced significant losses on receivables from customers. Concentration of credit risk on counterpart In order to minimize the credit risk of its investments, the Company has adopted procedures for the allocation of cash and investments, taking into consideration limits and credit analysis of financial institutions, avoiding credit concentration, i.e., the credit risk is monitored and minimized to the extent that negotiations are carried out only with a select group of highly rated counterparties. The selection process of financial institutions authorized to operate as the Company’s counterparty is set forth in our Credit Risk Policy. This Credit Risk Policy establishes maximum limits of exposure to each counterparty based on the risk rating and on each counterparty's capitalization. In order to minimize the risk of credit with its counterparties on significant derivative transactions, the Company has adopted bilateral “trigger” clauses. According to these clauses, where the fair value of an operation exceeds a percentage of its notional value (generally between 10% and 15%), the debtor settles the difference in favor of the creditor. As of September 30, 2015, the Company held its main short-term investments with the following financial institutions Banco do Brasil, Bradesco, Caixa Econômica Federal, Citibank, ING, Itaú-Unibanco, JP Morgan Chase, Merrill Lynch, Santander e Toronto Dominion Bank. The Company had derivative agreements with the following financial institutions: Banco Bisa, Barclays, BNB, BNP Paribas, Bradesco, Citibank, Deutsche Bank, Itaú, Goldman Sachs, JP Morgan Chase, Macquarie, Merrill Lynch, Morgan Stanley, Santander, ScotiaBank e TD Securities. The carrying amount of cash and cash equivalents, investment securities, trade receivables excluding prepaid expenses, recoverable taxes and derivative financial instruments are disclosed net of provisions for impairment and represents the maximum exposure of credit risk as of September 30, 2015. There was no concentration of credit risk with any counterparties as of September 30, 2015. III. Liquidity Risk The Company believes that cash flows from operating activities , cash and cash equivalents and short-term investments , together with the derivative financial instruments and access to loan facilities are sufficient to finance capital expenditures, financial liabilities and dividend payments in the future. IV. Capital management Ambev S.A. is continuously optimizing its capital structure targeting to maximize shareholder value while keeping the desired financial flexibility to execute the strategic projects. Besides the statutory minimum equity funding requirements that apply to the Company’s subsidiaries in the different countries, Ambev S.A. is not subject to any externally imposed capital requirements. When analyzing its capital structure, the Company uses the same debt ratings and capital classifications as applied in the Company’s financial statements. Financial instruments (a) Financial instruments categories Management of the financial instruments held by the Company is effected through operational strategies and internal controls to assure liquidity, profitability and transaction security . Financial instruments transactions are regularly reviewed for the effectiveness of the risk exposure that management intends to cover (foreign exchange, interest rate, etc.). The table below shows all financial instruments recognized in the financial statements, segregated by category : 09/30/2015 Loans and receivables Held-to-maturity Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 9,680,857 - 9,680,857 Investment securities - 226,314 718,737 - - 945,051 Trade receivables and other assets excluding prepaid expenses 6,039,856 - 6,039,856 Financial instruments derivatives - - 2,009,349 819,642 - 2,828,991 Total - Financial liabilities Trade payables and other liabilities - - 5,294,261 - 11,057,980 16,352,241 Financial instruments derivatives - - 5,598,188 1,188,189 - 6,786,377 Interest-bearning loans and borrowings - 2,985,521 2,985,521 Total - - 12/31/2014 Loans and receivables Held-to-maturity Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 9,722,067 - 9,722,067 Investment securities - 67,966 712,958 - - 780,924 Trade receivables and other assets excluding prepaid expenses 5,257,006 - 5,257,006 Financial instruments derivatives - - 541,823 346,138 - 887,961 Total - Financial liabilities Trade payables and other liabilities - - 3,289,778 - 9,182,651 12,472,429 Financial instruments derivatives - - 1,191,572 747,468 - 1,939,040 Interest-bearing loans and borrowings - 2,622,623 2,622,623 Total - - (b) Classification of financial instruments by type of fair value measurement IFRS 13 Fair Value Measurement defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Also pursuant to IFRS 13, financial instruments measured at fair value shall be classified within the following categories : Level 1 – quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date valuation; Level 2 – inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly; and Level 3 – unobservable inputs for the asset or liability. 09/30/2015 12/31/2014 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial assets Financial asset at fair value through profit or loss 718,737 - - 718,737 712,958 - - 712,958 Derivatives assets at fair value through profit or loss 144,210 1,865,102 - 2,009,312 97,801 444,022 - 541,823 Derivatives - operational hedge 148,243 211,811 - 360,054 28,760 89,444 - 118,204 Derivatives - fair value hedge - 37 - 37 - 4,725 - 4,725 Derivatives - net investment hedge 93,981 365,607 - 459,588 89,025 134,184 - 223,209 - - 09/30/2015 12/31/2014 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial liabilities Financial liabilities at fair value through profit and loss (i) - - 5,294,261 5,294,261 - - 3,289,778 3,289,778 Derivatives liabilities at fair value through profit or loss 197,432 5,400,756 - 5,598,188 173,495 1,018,077 - 1,191,572 Derivatives - operational hedge 307,148 369,236 - 676,384 221,860 216,449 - 438,309 Derivatives - fair value hedge - 26,456 - 26,456 - 18,424 - 18,424 Derivatives - net investment hedge 39,966 445,383 - 485,349 49,894 240,841 - 290,735 (i) Refers to the put option in the subsidiary as described in Note 12 d (4). Reconciliation of changes in the categorization of Level 3 Financial liabilities as of December 31, 2014 3,289,778 Total gains and losses in the period 2,004,483 Losses recognized in net income 392,157 Losses recognized in other comprehensive income 1,612,326 Financial liabilities as of September 30, 2015 5,294,261 (i) The liability was recorded under “Other liabilities” on the balance sheet (c) Fair value of financial liabilities measured at amortized cost The Company’s liabilities, interest-bearing loans and borrowings, trade payables excluding tax payables, are recorded at amortized cost according to the effective rate method, plus indexation and foreign exchange gains/losses, based on closing indices for each exercise. Had the Company recognized its financial liabilities measured at amortized cost at market value, it would have recorded an additional loss, before income tax and social contribution, of approximately R$3,913 on September 30, 2015 (R$(12,554) on December, 31 2014), as presented in the table below: 09/30/2015 12/31/2014 Book value Market value Difference Book value Market value Difference International financing (other currencies) 509,216 509,216 - 369,134 369,134 - FINEP - Local currency 87,281 87,281 - 86,503 86,503 - BNDES - Local currency 1,649,409 1,649,409 - 1,444,796 1,444,796 - BNDES - Foreign currency 228,938 228,938 - 236,683 236,683 - Bond 2017 274,187 278,100 (3,913) 281,572 294,126 (12,554) Fiscal incentives 202,220 202,220 - 181,898 181,898 - Finance leasing - Foreign currency 34,270 34,270 - 22,038 22,038 - Trade payables and other liabilities 11,057,980 11,057,980 - 9,182,651 9,182,651 - The criteria used to determine the market value of the debt securities was based on quotations of investment brokers, on quotations of banks which provide services to Ambev S.A. and on the secondary market value of bonds as of September 30, 2015, being approximately 92.7% for Bond 2017 (98.04% as of December 31, 2014). Calculation of fair value of derivatives The Company measures derivative financial instruments by calculating their present value, through the use of market curves that impact the instrument on the computation dates. In the case of swaps, both the asset and the liability positions are estimated independently and brought to present value, where the difference between the result of the asset and liability amount generates the swaps market value. For the traded derivative financial instruments, the fair value is calculated according to the adjusted exchange-listed price. Margins given in guarantee In order to comply with the guarantee requirements of the derivative exchanges and/or counterparties in certain operations with derivative financial instruments, as of September 30, 2015 the Company held R$1,047,833 in investments securities or cash investments available on demand, classified as cash and cash equivalents (R$698,145 on December 31, 2014). Offsetting of financial assets and liabilities For financial assets and liabilities subject to settlement agreements by the net or similar agreements, each agreement between the Company and the counterparty allows this type of settlement when both parties make this option. In the absence of such election, the assets and liabilities will be settled by their amounts, but each party shall have the option to settle on net, in case of default by the counterparty. 21. COLLATERAL AND CONTRACTUAL COMMITMENTS, ADVANCES FROM CUSTOMERS AND OTHER 09/30/2015 12/31/2014 Collateral given for own liabilities 1,629,468 1,223,963 Other commitments 808,827 497,873 Commitments with suppliers 7,259,399 8,271,355 Commitments - Bond 2017 300,000 300,000 As of September 30, 2015 the collateral provided for liabilities totaled approximately R$1,629,468, including R$581,791 of cash guarantees. The deposits in cash used as guarantees are presented as part of the receivables. To meet the guarantees required by derivative exchanges and/or counterparties contracted in certain derivative financial instrument transactions, Ambev S.A. maintained as of September 30, 2015, R$1,047,833 in highly liquid financial investments or in cash (Note 20). Most of the balance relates to commitments with suppliers of packaging. The Ambev S.A. is guarantor of the Bond 2017, in amount of R$300,000, remunerated at 9.5% per year, with semiannual interest payments and final maturity in July 2017. Future contractual commitments as of September 30, 2015 and December 31, 2014 are as follows: 09/30/2015 12/31/2014 Less than 1 year 4,004,022 3,776,816 Between 1 and 2 years 2,263,698 2,555,578 More than 2 years 1,291,679 2,238,961 22. CONTINGENCIES The Company has contingent liabilities arising from lawsuits in the normal course of its business. Contingent liabilities with a probable likelihood of loss are fully recorded as liabilities (Note 11 ). The Company also has lawsuits related to tax, civil and labor, for which the likelihood of loss classified by management as possible and for which there are no provisions. Estimates of amounts of possible losses are as follows: 09/30/2015 12/31/2014 PIS and COFINS 360,091 305,442 ICMS and IPI 8,535,471 5,648,753 IRPJ and CSLL 14,281,050 12,946,672 Labor 233,822 207,867 Civil 4,414,441 3,546,357 Others 1,682,260 1,668,220 29,507,135 24,323,311 Main lawsuits with a likelihood of possible loss (i) : IPI Excise Tax In January 2015, Ambev S.A. received a new TaxAssessment from the Brazilian Federal Tax Authorities relating to IPI excise tax supposedly due over remittances of manufactured goods to other related factories, for which the decision from the Upper House of the Administrative Court is still pending, in the amount of R$568 million (R$611 million as of September 30, 2015), classified as a possible loss, Ambev has not recorded any provision in connection therewith. The Company presented defense and it is awaiting first instance decision. Disallowance of Expenses and Deductible Losses During 2014 and the first quarter of 2015, Ambev received tax assessments from the Brazilian Federal Tax Authorities related to the disallowance of deductions associated with alleged unproven taxes paid abroad, for which the decision from the Upper House of the Administrative Court is still pending. Ambev management estimates the possible losses related to these assessments to be approximatelyR$1.4 billion as of September 30, 2015. Ambev has not recorded any provision in connection therewith. There were no other changes in the other main processes with possible likelihood of loss classification as of September 30, 2015, compared to those presented in the financial statements as of December 31, 2014. ICMS – PRODEPE In June 2015, Ambev was notified of a tax assessment issued by the State of Pernambuco, relating to supposed differences of ICMS, based on alleged non-compliance with a state tax incentive agreement (“PRODEPE”), related to the period of February 2014. In September 2015, Ambev was notified of a new tax assessment related to the periods of March 2014 to July 2015, based on the fact that the company presented a defense against the first assessment, in the amount of approximately R$563.6 million, elevating the total contingency related to this matter to approximately R$638 million as of September 30, 2015, classified as a possible loss and therefore with no related provision. Ambev presented its defense and is awaiting decision at the administrative level. (i) In addition to the already disclosed in the consolidated financial statements for the year ended December 31, 2014, according to Note 2 - Statement of Compliance. Contingent assets According to IAS 37, contingent assets are not recorded, except when there are real guarantees or favorable legal decisions. 23. NON-CASH ITEMS The Company carried out the following investment and financing activities not involving cash: Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Cash financing cost other than interests 4,089,930 380,591 2,774,084 179,944 Fiscal incentives 1,225,364 949,489 393,978 332,165 Federal amnesty - 124,434 - - Acquisition of property, plant and equipment 105,558 - - - Interest assets on provisions 46,658 100,702 14,569 69,470 Interest liabilities on provisions - (17,323) - (34,646) Acquisition of subsidiaries - (5,818) - (11,665) Acquisition of investments payables 4,998 - - - sponsorship contracts 10,950 21,900 - - Others - 1,569 - - 24. RELATED PARTIES Policies and practices regarding the realization of transactions with related parties The Company adopts corporate governance practices and those recommended and/or required by the applicable law. Under the Company’s bylaws the Board of Directors is responsible for approving any transaction or agreements between the Company and/or any of its subsidiaries, directors and/or shareholders (including shareholders, direct or indirect shareholders of the Company). The Compliance Committee of the Company is required to advise the Board of Directors of the Company in matters related to transactions with related parties. Management is prohibited from interfering in any transaction in which conflict exists, even in theory, with the Company interests. It is also not permitted to interfere in decisions of any other management member, requiring documentation in the Minutes of Board’s Meeting any decision to abstain from the specific deliberation. The Company’s guidelines with related parties follow reasonable or commutative terms, similar to those prevailing in the market or under which the Company would contract similar transactions with third parties. These are clearly disclosed in the financial statements as reflected in written contracts. Transactions with management members: In addition to short-term benefits (primarily salaries), the management members are entitled to participate in Stock Option Plan (Note 19). Total expenses related to the Company’s management members in key functions are as follows: Nine-month period ended: Three-month period ended: 09/30/2015 09/30/2014 09/30/2015 09/30/2014 Short-term benefits (i) 34,879 18,067 15,414 5,887 Share-based payments (ii) 20,953 20,698 7,330 5,443 Total key management remuneration (i) These correspond substantially to salaries and profit sharing (including performance bonuses ). (ii) These correspond to the compensation cost of stock options granted to management, These amounts exclude remuneration paid to members of the Fiscal Council . Excluding the abovementioned plan (Note 19) and the stock option plans, the Company no longer has any type of transaction with the Management members or pending balances receivable or payable in its balance sheet. Transactions with the Company's Shareholders’ a ) Medical, dental and other benefits The Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficiência (“Fundação Zerrenner”) is one of Ambev S,A,’s shareholders, and as of September 30, 2015 held 9.93% of total share capital, Fundação Zerrenner is also an independent legal entity whose main goal is to provide Ambev S.A.’s employees, both active and retirees, with health care and dental assistance, technical and superior education courses, facilities for assisting elderly people, through direct initiatives or through financial assistance agreements with other entities. On September 30, 2015 and December 31, 2014, actuarial responsibilities related to the benefits provided directly by Fundação Zerrenner are fully funded by plan assets, held for that purpose, which significantly exceeds the liabilities at these dates, Ambev S.A. recognizes the assets (prepaid expenses) of this plan to the extent of amounts from economic benefits available to the Company, arising from reimbursements or future contributions reduction. The expenses incurred by Fundação Zerrenner in providing these benefits totaled R$164,569 in the period ended September 30, 2015 (R$146,011 as of September 30, 2014), of which R$145,959 (R$129,489 as of September 30, 2014) related to active employees and R$18,610 (R$16,522 as of September 30, 2014) related to retirees. b) Leasing The Ambev S.A., through its subsidiary BSA (labeling), has an asset leasing agreement with Fundação Zerrenner, for R$63,328 for ten years, maturing on March 31, 2018. c) Leasing – Ambev S.A. head office Ambev S.A. has a leasing agreement of two commercial sets with Fundação Zerrenner, in the annual amount of R$ 4,522, effective until January 31, 2018. d) Licensing agreement The Company maintains a licensing agreement with Anheuser-Busch, Inc,, to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic and Paraguay. In addition, the Company produces and distributes Stella Artois products under license to ABI in Brazil, Canada, Argentina, and other countries and, by means of a license granted to ABI, it also distributes Brahma’s product in parts of Europe, Asia and Africa. The amount recorded was R$1,510 (R$1,269 as of September 30, 2014) and R$274,930 (R$210,540 as of September 30, 2014) as licensing income and expense, respectively. Ambev S.A. has licensing agreements with the Group Modelo, subsidiaries of ABI, for to import, promote and sell products Corona ( Corona Extra , Corona Light , Coronita , Pacifico and Negra Modelo ) in countries of the Latin America and the Canada. e) Platform e-commerce On October 29, 2013, the Company entered into an agreement with the company B2W - Companhia Digital S.A. to manage the company’s platform of e-commerce named “Partner Ambev” and “Empório da Cerveja”. The contract is for two years, and the object of it is to trade Ambev S.A. products through websites. Both parties have the same equity holders. Transactions with related parties 09/30/2015 12/31/2014 Current Trade receivables (i) Trade payables (i) Trade receivables (i) Trade payables (i) AB InBev 68,270 (114,072) 109,991 (91,459) AB Mexico Hld 217 (151,409) 954 (16,664) AB Package - (46,336) - (34,577) ABI Services - - 21,945 (3,441) ABI USA 35,182 (143,401) 22,737 (202,373) InBev 23,386 (32,955) - - ITW Int - (260,836) - (174,389) Modelo 872 (295,773) 12,193 (171,501) Outras 3,915 (15,732) 16,946 (13,732) (i) The amount represents the marketing operations (purchase and sale) and the reimbursement between the companies of the group. The tables below represent the transactions with related parties, recognized in the income statement: Nine-month period ended: Nine-month period ended: 09/30/2015 09/30/2014 Company Buying / Service fees / Rentals Sales Royalties / Benefits Buying / Service fees / Rentals Sales Royalties / Benefits AB InBev (12,191) - 18,858 (20,329) - (18,300) AB Mexico Hld (99,448) 596 36,778 - - - ABI USA (105,431) 35,668 (204,786) (80,407) 24,937 (169,449) InBev (55,020) - - (44,077) - - Modelo (327,901) - - (168,590) - - Outras (49,209) 126 795 (24,282) 2,151 (19,901) Three-month period ended: Three-month period ended: 09/30/2015 09/30/201 Company Buying / Service fees / Rentals Sales Royalties / Benefits Buying / Service fees / Rentals Sales Royalties / Benefits AB InBev 15,915 - 36,579 (6,890) - (579) AB Mexico Hld (37,936) 15,691 (75,089) - - - ABI USA (81,609) 192 64,091 (58,217) 8,508 (39,752) InBev (24,955) - - (16,109) - - Modelo (64,570) - - (55,073) - - Outras (7,661) 126 1,301 (7,904) 99 7,207 Denomination used in the tables above : Anheuser-Busch LLC (“AB InBev”) Anheuser-Busch Mexico Holding S. de R.L. de C.V. ("AB Mexico Hld") Anheuser-Busch Packaging Group Inc. (“AB Package”) Anheuser-Busch Inbev USA LLC (“ABI USA”) Anheuser-Busch Inbev Services LLC (“ABI Services”) Anheuser-Busch InBev N.V./S.A. (“InBev”) Interbrew International B.V. (“ITW Int”) Cervecería Modelo de Guadalajara S.A. (“Modelo”) 25. EVENTS AFTER THE REPORTING PERIOD On October 9, 2015 Labatt Breweries of Canada LP, wholly-owned subsidiary of the Company, closed the acquisition of 100% of the shares of the Mill Street Brewery, a Toronto-based craft brewery, includes a craft brewery and pubs in Toronto and Ottawa. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 12, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
